OFFICE   OF THE ATTORNEY          GENERAL    OF TEXAS
                                 AUSTIN




scnorable 5%. F. Xiisks
:&unty Attorney
.&O C0unt.J
 @idd~n6s, 7bxt.m
prsr sir:

                             33: can the




            your letter   of r                      eating an oppinion
                                                    d thersin reads ae




                                              treets;    2. (Ian




                           olty, and also provides the
                          ok for the oommunlty surround-
                          outside of the olty limits?

            w  I my opinion that the City oan not
     donate money for the purchaee of a fire truak
     axoapt by an agreement to furnish its use to
     the entire aounty, 1 BP or the opinion that tha
     oounty aan agree with the alty to help In the
     maintsnanae 0r streets.   I beaa thin latter  aon-
     tention on Smith va. Calthy 228 S. Y:. 198 and
     Eughee v. County Comel~sloner~  Court Of Ha@8
     county, 35 a. ?Y. 2nd ala, wherein it la held
a

    Honorable ;E. F. Kieke,   Fag3 2



         that the oounty has authority to help maintain
         streets within the oity limits, providing the
         oity does not objeot.

               “1 should appreaiate an opinion in regard
         to the above rrom your department.    I believe
         that perhaps the opinion reoently given Travis
         County tith reference   to a donation to some Army
         unit may be of help to me and I should like to
         have a copy or same.”
              It is stated    in our Opinion Zo. o-1190:
               “As a general proposition 0r law it la set-
        tled that the oontrol and jurisdiotlon    over
        streets of a muniofpal oorporation    is exclusive
        in said corporation.    However, the oourta have
        construed to the oountles the right to expend
        funds in the Improvement of streets withfn the
        oorporate limits of a alty when said streets
        were alao a pub110 road, particularly    when done
        with the consent of the olty. see Hughes VS.
        County Commlsel.onere’ Court 0r IIerris County,
        35 s. YI. (2d) 818. This same aonalusion was
        reaohed by the Supreme Court in the case of
        the City of Breokenridge vs. Stephens County,
        40 s. w. (2d) 43, ivherein the oourt said:
               “*The aommiseioners court may expend coun-
        ty road bond funds for improvement of oity
        streets rorming part oi aounty roads whhsre made
        with city’s   oonsent. *
                *The general underlying theory being that
        such improvements must be confined to streets
        forming part of a oounty road system and also
        that the aounty must have the oonsent Or a muni-
        alpal oorporation     within whloh said streets  may
        be looated.      The Supreme Court in the Brecken-
        ridge case, above alted, dlstlnguished      between
        streets forming a part of a oounty road system
        and streets generally within the city.       In that
        oase the oourt held that the ocenulssloners~      court
        could bind itself     to expend oounty road bond funds
        to aid the City of Breokenridge in improving
c        ‘streets   forming part of oounty roads, f and In
                                                                         ,277




Honorable ?:. F. Xieke,        Yage 3



          the ssme ease held that the county aould not
          bind itself    to aid +he City of Zreokenridgo in
          improving ‘etreete’ . It Is obvious that they
          intended to draw a dietinotion     between streets,
          speuking generally    of the arteries  of trafflo
          within a munioipalitg,    and.suoh streets ae form
          a continuation    of e oounty road, but In any
          event a street whioh had been designated by the
          county as a part 0r Its system. . . . n
            In this State it is well settled,    aa a general
proposition   of law, that the oommissioners’ oourt Is a
oourt of lImited power and jurisdiotion,       and has no powers
or dutlea exoept those whioh are olearly      set forth and de-
fined In the Constitution   and statutes,  and those powers
that arise by a neaessery implloatlon.      The authorities
supporting this general statement are so nu-zerous we do not
deem It neoeaeary to oite any of them.
           :.ith reference   to your first  question you do not
state whether or not the streets mentioned aonetitute       a
part of the aounty road syatem.       however, in the sbsenos
of any statement showing that said streets      are a part of
the (runty road system and in view of Cpinion No. O-1190
and the authorities    oi ted therein we respeotfully  answer
your rir3t question in the negative.
                Ile now ooneider   your  seoond and third   questions.
fiticle      .S351a-1, V.n.C.S.,    reads as follows:
                ‘*The Commissioners Court in all oountiea
          of this State shall bs authorized to furnish
          rlre protection    and fire fighting    equipment to
          the oitizanu    of such county residing outaide
          the city limits of any olty,      town, or vllleg4
          within the county snd/or adjoining        oounties.
          ?he Commissioners Court shall hsve the author-
          ity to purchase fire trucks and other fire fight-
          ing equi;.%ent by first    advortisinC   end reoeir-
          ing bids thereon, as provided by law.         The Con-
          missioners   Court of any county of this State
          shall also have the authority       to enter  bUi0 Oon-
          tracts with any oity,     town, or village    within..
          the county and/or adjoining      oonnties,   upon such
          terms and conditions     as shall be agreed upon
Ronorable   ?X. F. Kleke,   Page 4


       between the.- Commissioners Court and the govern-
       ing body of such city,     town, or village,      ror
       the use of the fire trucks and other fire fight-
      ing equipPGent or the oity,     town, or village.
      It fe apeoliicaUg      provided that the acts of
      MJ person or persons while fl.$ting         fires,
       traveling  to or rr0n fires,    or in any manner
      turnluhing rim proteotlon       to the oitizens       or
      a aounty outside the oity limits of any olty,
      town, or village,     shall be oonsldered as the
      acts of agents of the oounty In all respeots,
    - notwithstanding    ouoh person or Persons may be
      regular employeea or firemen or a olty, town,
      or villa&e.     No city, town, or village      within
      a county and/or adjoining      oountles shall be
      held liable   for the aots of any of its employees
      while engaged in righting fires outside the city
      limits pursuant to any contract theretofore            en-
      tared into between the Commissioners Court of
      the oounty and the governing body of the oity,
      town, or vlllsge.      Provided however, that any
      tire equipment purohosed by any County shail be
      done only by a majority vote of property own-
      ing taxparers    and qualified   voters  of suoh ooun-
      ty at a oounty-wide eleotion      oslled tor such
      PurPose. "
          The above quoted statute do& not authorize a
oounty to donate any money to a oity within or without the
county to purohase a rlre truok.     3s have been unable to
find any other authority  authorizing   a oounty to donate
money to a city for suoh purpose.
            Artlola   2351a-1, suprs, apaoirloauy      authorize8
tbe oommIssIoners* 00w 0r any 00unty 0r this state to
enter Into contraots with any city,       town, or village    within
the county and/or ad oining aounties upon auoh terms and
oondltione as shall       e a reed upon between the oommisslonars'
court and the governing i    %;
                              ody of suoh dlty, town or village
ror the use or rlre trucks and other fire fighting         eqtiPlr,ent
of a c lty, town, or village.      Lt will be noted that the above
mentloned statute speclf loally     provldea,   "provided however,
that any fire equipment purchased by MY county shall be done
only by a majority vote or the property Owning taXPaYerS
and qualified    voters or suah county at a county-wide else-
tlon called ror auoh PUrPOse."       Therefore,   in reply to your
third question,     as stated nbove, YOU sre advlsed that lt is
Ronorabla Z. 2’.   Kleke,    Taga   4




our opinion that e oouuty cannot !;ioe or donate to a olty
or town within the county any amount of money for the ain-
tenanoe of ,streete in said olty or to-n. Dut a county oan
legally make expenditures    for the improvement and malntan-
snco of streets in e atty or to%% within the oounty ahan
rald 8tmots form or oonstitute     a portion of the oounty road
aystam,when the oonsent or the city or town is had. However,
ss above indioated,   the oommlssloners* court or any county
is euthoricad to enter into contraots with any oity,     eto.,
within the oounty and/or adjoining    counties,  upon suoh tewm
end conditions   88 shall be agreed upon between the oommlsalonars*
court and the governing body or such aity, etc.,     for the use
or fire truoks end other rlre righting     equipment oi the olty,
tmn, or village,    in oompllance with irtlole   ZMla-1,  supra.
         .You have requested a oopy of our opinion to Travis
County with refemnoe   to a donation or appropriation   to pur-
ohasa reading room equipment for Camp Mwla.     ‘Phls opinion la
80. O-3963 and we anolose a oopy or the aema ror your inror-
nation and alao a oopy of our Opinion Ho. 04190 above m+n-
tloned.
           Truetlw    that   the roregolng     fully     answers your ln-
wiry,   we are

                                             Yours     very     truly

                                        ATi’ORIiEYGEXERALOF TE=



                                                       irdell     Williama
                                                                 asslatant